Curia, per
O’Neall, J.
The court thinks the first plea a plea in abatement, and, therefore, bad as pleaded. Yet, as the court thinks the third plea good, and well pleaded, and after being pleaded and sustained, the defendant, even if he should fail in verifying his third plea, cannot recur to his first, inasmuch as his pleas in bar supersede or overrule the plea in abatement, being pleaded out *268of and in advance of their legal order, it is unnecessary further to notice it. Upon the third plea, the court concurs in the judgment of the Recorder, and is glad to have it in its power to refer to his excellent argument in support of his judgment below, for the reasons of the dismissal of the motion here.
The motion to reverse the Recorder’s decision is dismissed.
The whole court concurred.